Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                       No. 04-18-00636-CV

                                Margaret Ann STRICKHAUSEN,
                                           Appellant

                                                 v.

 PETROHAWK OPERATING COMPANY n/k/a BHP Billiton Petroleum (TxLa) Operating
   Company; Petrohawk Properties, LP n/k/a BHP Billiton Petroleum Properties (N.A.), LP;
          Segundo Navarro Drilling, Ltd.; First Rock I, LLC; EF Non-Op, LLC;
                 and CEU Hawkville, LLC n/k/a South Texas Shale, LLC,
                                        Appellees

                  From the 218th Judicial District Court, La Salle County, Texas
                               Trial Court No. 14-08-00130-CVL
                           Honorable Russell Wilson, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the portion of the trial court’s amended
order on motions for summary judgment granting summary judgment in favor of the appellees on
the affirmative defense of ratification as it relates to the no pooling clause of the lease is
REVERSED, and the cause is REMANDED to the trial court for further proceedings. It is
ORDERED that appellant recover her costs of this appeal from appellees.

       SIGNED April 24, 2019.


                                                  _____________________________
                                                  Sandee Bryan Marion, Chief Justice